DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/1/2021 with respect to the rejection of claims 1-20 under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant contends the following (page 8 of Applicant’s reply):

    PNG
    media_image1.png
    275
    637
    media_image1.png
    Greyscale

Examiner disagrees.
not indicative of integration into a practical application (MPEP 2106.05). In the claimed invention presented, the abstract idea of calculating an estimated lifetime of a battery and/or calculating capacity degradation of the battery is merely linked to the field of electric vehicles, which does not change the abstract idea itself. 
Moreover, Examiner disagrees that the “specific equipment” is required. The claimed “battery management system” comprises a “controller” with a “memory” and a “processor”, “computer-readable medium” with a “processor”, and a “network computing device.” These elements, when read in light of the specification, are generic computer components used to perform the abstract idea. The use of generic computer technology to implement an abstract idea does not transform the claims into patent-eligible subject matter (MPEP 2106.05(f)). 

As such, Applicant’s arguments are found unpersuasive and claims 1-20 stand rejected under 35 U.S.C. 101 as explained later in this Office action. 

Further, with respect to the rejections of claims 1-20 under 35 U.S.C. §112(a) and §112(b), Applicant’s amendments have not overcome all of the rejections, and have in fact created additional rejections for lack of enablement and written description, as explained below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites, in part, “the calculated lifetime of the battery of the specific electric vehicle” in the last line of the claim. The term .  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the claim recites, in part, “receive, at the BMS, the battery use data from a first number of the multiple network connected electric vehicle actual battery use data from the first number of the multiple network connected electric vehicles” (lines 7-9). There should be a comma between the works “vehicles” and “actual” in the claim for grammatical accuracy.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

, actual battery use data from the first number of the multiple network connected electric vehicles, and expected battery use data from the first number of the network connected electric vehicles; and calculate an estimated lifetime of a battery of the specific electric vehicle, wherein the specific electric vehicle is not one of the first number of the multiple network connected electric vehicles, based on the historical, actual, and expected battery use data from the first number of the multiple network connected electric vehicles, and actual battery use data of the specific electric vehicle, and expected battery use data of the specific electric vehicle” (lines 9-21) (emphasis added). 
The written description does not provide support that the inventor(s) had possession of this claimed invention at the time of filing. The written description only provides that historical battery use data from a number of network connected electric vehicles is collected (see [0025]-[0030] of the specification as-filed and Figures 1 and 4). The specification does not provide that actual battery use data and expected battery use data is collected from the number of network connected electric vehicles. Moreover, the specification only provides written description that the estimated lifetime of a battery of the specific electric vehicle is calculated based on the historical battery use data from the multiple network connected electric vehicles and actual and expected battery use data from the specific electric vehicle (see Figure 4 and paragraphs [0010] and [0049]-[0064]). That is, the specification does not have support for the estimated lifetime of the battery of the specific electric vehicle to be further based on actual battery use data and expected battery use data collected from the number of network connected electric vehicles, as the specification does not state this information is ever collected to begin with. 
Claim 1 further recites “a processor configured to execute executable instructions stored in the memory to” (line 5) “optimizing battery use of the specific electric vehicle to avoid rapid battery 

As such, claim 1 stands is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 2-9 are rejected for the same reason as claim 1, as claims 2-9 depend from claim 1 and do not cure the deficiencies noted above with respect to claim 1. 

Claim 2 further recites “the processor is further configured to execute instructions to calculate a capacity degradation of the battery of the specific electric vehicle based on the historical, actual, and expected data from the first number of the multiple network connected electric vehicles, the actual battery use data of the specific electric vehicle, and the expected battery use data of the specific electric vehicle.” 
As noted above, the specification only provides that battery use data from a number of network connected electric vehicles is collected (see [0025]-[0030] of the specification as-filed and Figures 1 and 4). The specification does not provide that actual battery use data and expected battery use data is collected from the number of network connected electric vehicles. Moreover, the specification only provides written description that the capacity degradation of a battery of the specific electric vehicle is the specific electric vehicle (see Figure 4 and paragraphs [0010] and [0049]-[0064]). That is, the specification does not have support for the capacity degradation of the battery of the specific electric vehicle to be further based on actual and expected battery use data collected from the number of network connected electric vehicles, as the specification does not state this information is ever collected to begin with.

Claim 10 similarly recites “receive, at the BMS, the battery use data from a first number of the multiple network connected electric vehicles, actual battery use data from the first number of the multiple network connected electric vehicles, and expected battery use data from the first number of the multiple network connected electric vehicles; calculate capacity degradation of a battery of the specific electric vehicle that is not one of the first number of the multiple network connected electric vehicles based on the historical, actual, and expected battery use data from the first number of the multiple network connected electric vehicles, and the expected battery use data from the first number of the multiple network connected electric vehicles” (lines 7-15) (emphasis added). 
As noted above, the specification only provides that battery use data from a number of network connected electric vehicles is collected (see [0025]-[0030] of the specification as-filed and Figures 1 and 4). The specification does not provide that actual battery use data and expected battery use data is collected from the number of network connected electric vehicles. Moreover, the specification only provides written description that the capacity degradation of a battery of the specific electric vehicle is calculated based on the battery use data from the multiple network connected electric vehicles and actual and expected battery use data from the specific electric vehicle (see Figure 4 and paragraphs [0010] and [0049]-[0064]). That is, the specification does not have support for the capacity degradation of the battery of the specific electric vehicle to be further based on actual and expected battery use data collected from the number of network connected electric vehicles, as the specification does not state this information is ever collected to begin with.
Claim 10 further recites “optimizing battery use of the specific electric vehicle to avoid rapid battery degradation based on the calculated lifetime of the battery of the specific electric vehicle” (lines 16-17). However, the specification does not provide support that the inventor(s) had possession of this claimed invention at the time of filing. The specification merely states that “[in] some examples, the SoH, lifetime prediction, and/or the SoP can be used to optimize battery use to avoid rapid battery degradation” (paragraph [0063] of the specification as-filed). The specification does not provide that the processor is specifically configured to perform this optimizing. Moreover, the specification does not describe what acts are performed for the optimizing. 

Claims 11-14 are rejected for the same reason as claim 10, as claims 11-14 depend from claim 10 and do not cure the deficiencies noted above with respect to claim 10. 

Claim 15 similar recites “receiving, at a battery management system (BMS) within a specific electric vehicle, historical battery use data from a first number of the multiple network connected electric vehicles, actual battery use data from the first number of the multiple network connected electric vehicles, and expected battery use data from the first number of the network connected electric vehicles; calculating the lifetime of the battery of the specific electric vehicle based on the historical and actual battery use data from the first number of the multiple network connected electric vehicles, and the expected battery use data from the multiple network connected electric vehicles” (lines 6-14) (emphasis added). 
As noted above, the specification only provides that battery use data from a number of network connected electric vehicles is collected (see [0025]-[0030] of the specification as-filed and Figures 1 and actual battery use data and expected battery use data is collected from the number of network connected electric vehicles. Moreover, the specification only provides written description that the lifetime of a battery of the specific electric vehicle is calculated based on the battery use data from the multiple network connected electric vehicles and actual and expected battery use data from the specific electric vehicle (see Figure 4 and paragraphs [0010] and [0049]-[0064]). That is, the specification does not have support for the lifetime of the battery of the specific electric vehicle to be further based on actual and expected battery use data collected from the number of network connected electric vehicles, as the specification does not state this information is ever collected to begin with.
Claim 15 further recites “optimizing battery use of the specific electric vehicle to avoid rapid battery degradation based on the calculated lifetime of the battery of the specific electric vehicle” (lines 15-16). However, the specification does not provide support that the inventor(s) had possession of this claimed invention at the time of filing. The specification merely states that “[in] some examples, the SoH, lifetime prediction, and/or the SoP can be used to optimize battery use to avoid rapid battery degradation” (paragraph [0063] of the specification as-filed). The specification does not provide that such optimization is actually performed as a method step. Moreover, the specification does not describe what acts are performed for the optimizing.

Claims 16-20 are rejected for the same reason as claim 15, as claims 16-20 depend from claim 15 and do not cure the deficiencies noted above with respect to claim 15. 

Claim 16 further recites “calculating capacity degradation of the battery of the specific electric vehicle based on the historical, actual, and expected data from the first number of the multiple network connected electric vehicles, the actual battery use data of the specific electric vehicle, and the expected battery use data of the specific electric vehicle.” 
As noted above, the specification only provides that battery use data from a number of network connected electric vehicles is collected (see [0025]-[0030] of the specification as-filed and Figures 1 and 4). The specification does not provide that actual battery use data and expected battery use data is collected from the number of network connected electric vehicles. Moreover, the specification only provides written description that the capacity degradation of a battery of the specific electric vehicle is calculated based on the historical battery use data from the multiple network connected electric vehicles and actual and expected battery use data from the specific electric vehicle (see Figure 4 and paragraphs [0010] and [0049]-[0064]). That is, the specification does not have support for the capacity degradation of the battery of the specific electric vehicle to be further based on actual and expected battery use data collected from the number of network connected electric vehicles, as the specification does not state this information is ever collected to begin with.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As noted above, claims 1, 10, and 15 recite “optimizing battery use of the specific electric vehicle to avoid rapid battery degradation based on the calculated lifetime of the battery of the specific electric vehicle.” The specification merely states that “[in] some examples, the SoH, lifetime prediction, and/or the SoP can be used to optimize battery use to avoid rapid battery degradation” (paragraph [0063] of the specification as-filed). The specification does not describe how this optimizing is 
Accordingly, claims 1, 10, and 15 are rejected under 35 U.S.C. 112(a) for failing to comply with the enablement requirement. 
Claims 2-9, 11-14, and 16-20 are rejected for the same reasons as claims 1, 10, and 15, as claims 2-9, 11-14, and 16-20 depend from claims 1, 10, and 15, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As noted above, claims 1, 10, and 15 recite “optimizing battery use of the specific electric vehicle to avoid rapid battery degradation based on the calculated lifetime of the battery of the specific electric vehicle.” The specification merely states that “[in] some examples, the SoH, lifetime prediction, and/or the SoP can be used to optimize battery use to avoid rapid battery degradation” (paragraph 
Claims 2-9, 11-14, and 16-20 are rejected for the same reasons as claims 1, 10, and 15, as claims 2-9, 11-14, and 16-20 depend from claims 1, 10, and 15, respectively.

Claim 10 further recites “the historical … battery use data” in lines 12-13 and “the calculated lifetime of the battery” in line 17. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Claim 1 recites, in part, “calculate an estimated lifetime of a battery of the specific electric vehicle, wherein the specific electric vehicle is not one of the first number of the multiple network connected electric vehicles based on the historical, actual, and expected battery use data from the first number of the multiple network connected electric vehicles, and actual battery use data of the specific electric vehicle, and expected battery use data of the specific electric vehicle.” This limitation, read in 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter “2019 PEG”). 
Claim 1 additionally recites “receive … historical battery use data from a first number of the multiple network connected electric vehicles, actual battery use data from the first number of the multiple network connected electric vehicles, and expected battery use data from the first number of the network connected electric vehicles.” This limitation is merely data collection, which has been identified as an abstract idea when no new sources or methods of gathering data are claimed (see Electric Power Group, LLC. v. Alstom, S.A.). This limitation of data collection does not purport any new sources or methods of data collection, as evidenced by the prior art cited in the previous Office action. Moreover, this limitation is pre-solution activity that is not indicative of integration into a practical application. Mere data gathering for use in an abstract idea has been found to be insignificant extra-solution activity (see MPEP 2106.05(g)). 
The claim further recites “provide a wide area network connected to multiple network connected electric vehicles”. A “network” as recited, and when read in light of the specification, is merely a generic computing network arranged and used in a conventional manner. Moreover, the network establishment is again part of the data gathering step to perform the mathematical operations, and is therefore insignificant pre-solution activity. 
The claim further recites “optimizing battery use of the specific electric vehicle to avoid rapid battery degradation based on the calculated lifetime of the battery of the specific electric vehicle.” As noted above, the specification does not provide any sort of description as to what this action of optimizing entails. As such, under a broadest reasonable interpretation, when read in light of the specification, this act of optimizing battery use may merely be the display of the calculated information to a user. The display of available information is extra-solutionary activity that does not transform a claimed abstract idea into patent-eligible subject matter (see again Electric Power Group). 

Claim 1 recites additional elements of “a battery management system”, comprising “a memory” and “a processor”, and “a network computing device.” In light of the specification, these additional elements, recited at a high level of generality, are no more than standard computing devices and as such do not amount to significantly more than the judicial exception. 
As such, the claim merely seeks protection for the calculation of a metric from gathered variables without significantly more, and therefore is not patent-eligible subject matter.

Claims 10 and 15 also recite the same abstract ideas identified above, namely the “receiving” and “calculating”, as well as providing the wide area network. These limitations are not patent-eligible for the same reasons as discussed with respect to claim 1 above. Again, there is no integration to a practical application in claims 10 and 15 because the abstract idea is not applied with a particular machine, to effect any transformation, or in some other meaningful way beyond being generally linked to a particular field of use (specifically, for electric vehicle batteries).  The claims similarly recite the “optimizing” step, which, as described above, does not transform the claimed abstract idea into patent-eligible subject matter. 
Claim 10 recites additional elements of “[a] non-transitory computer readable medium”, “a processor”, and “a battery management system.” Again, in light of the specification, these additional elements, recited at a high level of generality, are no more than standard computing devices and as such do not amount to significantly more than the judicial exception.


Claim 2 recites further instructions to “calculate a capacity degradation of the battery of the specific electric vehicle based on the historical, actual, and expected data from the first number of the multiple network connected electric vehicles, the actual battery use data of the specific electric vehicle, and the expected battery use data of the specific electric vehicle.” This limitation is again, in light of the specification, a mathematical operation, which is an abstract idea (see 2019 PEG). The claim recites no additional elements that amount to significantly more than the judicial exception nor integrates the abstract idea into a practical application. 

Claims 3-7 recite additional details about the data itself. Nothing in these limitations goes beyond routine data collection that, as discussed above, is an abstract idea (see again Electric Power Group) and insignificant extra-solution activity. The claims recite no additional elements that amount to significantly more than the judicial exception nor integrate the abstract idea into a practical application. 

Claims 8-9 recite additional details about when the data is sent from the one or more network connected electric vehicles. Again, nothing in these limitations goes beyond routine data collection that, as discussed above, is an abstract idea (see again Electric Power Group) and insignificant extra-solution activity. The claims recite no additional elements that amount to significantly more than the judicial exception nor integrate the abstract idea into a practical application.

2019 PEG). The claim recites no additional elements that amount to significantly more than the judicial exception nor integrates the abstract idea into a practical application.

Claims 12-13 recite additional details about the data itself. Nothing in these limitations goes beyond routine data collection that, as discussed above, is an abstract idea (see again Electric Power Group) and insignificant extra-solution activity. The claims recite no additional elements that amount to significantly more than the judicial exception nor integrate the abstract idea into a practical application. 

Claim 14 recites further instructions “to send the battery use data from battery management systems in the first number of the multiple network connected electric vehicles to a database.” This limitation is an act of data collection and storage, which, as discussed above, is an abstract idea (see again Electric Power Group). The claim does not integrate the abstract idea into a practical application. The claim recites an additional element of “a database.” In light of the specification, a “database”, as claimed, is a generic computing component arranged and used in its conventional manner and therefore does not amount to significantly more than the judicial exception.

Claim 16 recites a further step of “calculating a capacity degradation of the battery of the specific electric vehicle based on the historical, actual, and expected battery use data from the first number of the multiple network connected electric vehicles, actual battery use data of the specific electric vehicle, and expected battery use data of the specific electric vehicle.” This limitation is again, in 2019 Patent Eligibility Guidance). The claim recites no additional elements that amount to significantly more than the judicial exception nor integrates the abstract idea into a practical application. 

Claims 17 and 20 recite additional details about the data itself. Nothing in these limitations goes beyond routine data collection that, as discussed above, is an abstract idea (see again Electric Power Group) and insignificant extra-solution activity. The claims recite no additional elements that amount to significantly more than the judicial exception nor integrate the abstract idea into a practical application. 

Claim 18 recites a further step of “calculating battery state of health of the specific electric vehicle by interpolating an actual battery use histogram.” In light of the specification, this limitation is a mathematical operation, which is an abstract idea (see 2019 PEG). The claim recites no additional elements that amount to significantly more than the judicial exception nor integrates the abstract idea into a practical application. 

Claim 19 recites a further step of “estimating a period of time after which a predicted battery state of health of the specific electric vehicle reaches a threshold value.” In light of the specification, this limitation is a mathematical operation, which is an abstract idea (see 2019 PEG). The claim recites no additional elements that amount to significantly more than the judicial exception nor integrates the abstract idea into a practical application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANSHUL SOOD/               Primary Examiner, Art Unit 3669